Order entered October 15, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00778-CR

                          BRADLEY ALLEN KELLER, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. F-1653364-L

                                           ORDER
       The State’s second motion to extend the time for filing a brief is GRANTED. The

State’s brief, received on October 14, 2019, is ORDERED filed as of the date of this order.


                                                     /s/   DAVID L. BRIDGES
                                                           PRESIDING JUSTICE